 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA
 8
                                                      ***
 9       MELINDA ELLIS,                                 Case No. 3:09-cv-00428-LRH-WGC

10                                            Plaintiff, ORDER

11            v.

12       ALESSI TRUSTEE CORPORATION;
         DAVID ANTHONY ALESSI; and ALESSI
13       & KOENIG LLC,

14                                         Defendants.
15

16           Plaintiff, Melinda James, fka Melinda Ellis, moves this court to consolidate the above
17   captioned action (“Ellis”) with James v. Alessi, 2:18-cv-01398-JAD-GWF (“James”). ECF
18   No. 258. 1 David Alessi, the sole defendant in James opposed the motion, (ECF No. 259), and
19   plaintiff replied (ECF No. 260). 2 The court now denies plaintiff’s motion: consolidation is not
20   warranted because the parties to the actions are not identical, the causes of action arise out of
21   different facts, and the cases are on significantly different time tracks.
22   I.      BACKGROUND
23           This action has an extensive litigation history which the court has reiterated in a number of
24   prior orders; therefore, the court will only detail the most relevant history. On July 14, 2015, after
25   a jury trial, the court entered Judgment against defendants Alessi Trustee Corporation (“ATC”)
26
     1
27     For clarity’s sake, this Order refers to the ECF document numbers in Ellis, Case No. 3:09-cv-00428-LRH-
     WGC, unless otherwise noted.
     2
28     In James, 2:18-cv-01398-JAD-GWF, plaintiff’s motion is ECF No. 19, Alessi’s opposition is ECF No. 20,
     and plaintiff’s reply is ECF No. 21. The court’s ruling herein applies equally to both motions.
                                                            1
 1   and Alessi & Koenig LLC (“A&K”) in the amount of $381,091.04 plus post-judgment interest.

 2   ECF No. 218. However, the parties then reached an agreement staying the judgment and stipulating

 3   that plaintiff would refrain from enforcing the judgment in exchange for the defendants (1)

 4   executing a promissory note in favor of plaintiff, secured with a deed of trust against an identified

 5   real property, and (2) making monthly payments towards the promissory note. ECF Nos. 230, 235.

 6   Following the stipulation, defendants only made three payments to plaintiff and failed to grant

 7   plaintiff the stipulated security interest in the real property as required. ECF No. 256.

 8          In response, plaintiff filed a motion for an order to show cause (ECF No. 236) which the

 9   court granted (ECF No. 245). A&K failed to respond and filed for bankruptcy on December 13,

10   2016. ECF No. 256. On August 22, 2017, plaintiff filed a motion for a status check as no further

11   action had been taken by either defendant ATC or A&K, and defendant A&K was still involved

12   in bankruptcy proceedings. ECF No. 248. The court granted plaintiff’s motion and ordered

13   defendants to respond within 10 days as to why they should not be held in contempt of court for

14   violation of the court’s order. ECF No. 250. On September 25, 2017, dismissed defendant David

15   Anthony Alessi (“Alessi”) filed a response to the court’s order (ECF No. 252) to which plaintiff

16   responded (ECF No. 255). On September 7, 2018, the court determined that given that ATC and

17   A&K had failed to respond to the court for over 2 years, and failed to comply with the terms of

18   the stipulated stay of judgment, the most appropriate course of action was to vacate the stipulated

19   stay and allow plaintiff to proceed in enforcing the judgment against both ATC and A&K. ECF

20   No. 256.

21          On July 27, 2018, plaintiff filed a new action with the court, James, alleging breach of

22   contract, breach of covenant of good faith and fair dealing, fraud in the inducement, and fraudulent

23   misrepresentation against Alessi personally regarding the above stipulation. James, ECF No. 1.

24   Alessi filed a motion to dismiss on August 31, 2018, and discovery was stayed pending resolution

25   of the motion. James, ECF Nos. 5, 17. While the motion to dismiss was pending, plaintiff filed a

26   motion to consolidate James with the above captioned case. ECF No. 258; James, ECF No. 19.

27   Subsequently, Judge Dorsey granted in part and denied in part Alessi’s motion to dismiss on

28   May 24, 2019. James, ECF No. 24. Accordingly, plaintiff amended her complaint (James, ECF
                                                       2
 1   No. 25), and Alessi answered (James, ECF No. 26). Discovery is currently pending in James, and

 2   due to end December 20, 2019. James, ECF No. 29. Other than the pending motion for

 3   consolidation, nothing further is pending in Ellis.

 4   II.    DISCUSSION

 5          Federal Rule of Civil Procedure 42 allows a court to consolidate two or more actions that

 6   involve a common question of law or fact. FED. R. CIV. P. 42(a). A court has broad discretion under

 7   Rule 42 when determining whether to consolidate actions pending in the same district: the court

 8   may consolidate on a motion by a party or it may do so sua sponte. See LR 42-1; Inv’rs Research

 9   Co. v. U.S. Dist. Court for Cent. Dist. of California, 877 F.2d 777, 777 (9th Cir. 1989). In

10   determining if consolidation is proper, “[t]he court should weigh the time and effort that

11   consolidation would save against any inconvenience, delay, or expense it would cause” as well as

12   the specific risks of prejudice and confusion. Narvaes v. EMC Mortg. Corp., No. CIV 07-00621

13   HG-LEK, 2009 WL 1269733, at *2 (D. Haw. May 1, 2009) (citing Huene v. United States, 743

14   F.2d 703, 704 (9th Cir. 1984) and Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2d Cir. 1990)).

15          First, Alessi argues that he will be unfairly prejudiced because at the time the motion to

16   consolidate was filed a fully briefed motion to dismiss, which Alessi argued would dismiss James

17   in its entirety, was already before Judge Dorsey. The court need not address such arguments as

18   prior to this order, Judge Dorsey granted in part and denied in part Alessi’s motion to dismiss.

19   However, the court is still not persuaded by plaintiff’s arguments that consolidation of the two at

20   issue cases will avoid ‘substantial duplicative labor,’ that judicial economy will be served, and that

21   there are common questions of fact in both.

22          In ruling on Alessi’s motion to dismiss in James, Judge Dorsey found that James was not

23   duplicative of Ellis. The two cases did not involve identical parties—Alessi, the sole defendant in

24   James was not a defendant in Ellis as he was dismissed from the case prior to trial. The cases

25   involve their “own unique facts”— even though James evolved out of Ellis. Further, Judge Dorsey

26   found that because Alessi was not a party to Ellis, after the automatic A&K bankruptcy stay is

27   lifted, plaintiff will not be able to collect the Ellis judgment from Alessi personally. Therefore, a

28   ruling in Ellis will have no bearing on James.
                                                       3
 1          The court agrees with Judge Dorsey and finds that consolidation is not warranted for the

 2   same reasons the two actions are not duplicative. Further, judicial economy and efficiency will

 3   not be served by consolidating because the actions are on significantly different time tracks: Ellis

 4   is at its end with only the enforcement of judgment left. Conversely, James has yet to complete

 5   discovery.

 6          Good cause appearing, IT IS THEREFORE ORDERED that plaintiff’s motion to

 7   consolidate (ECF No. 258) is DENIED. The Clerk of Court is ORDERED to apply this ruling to

 8   plaintiff’s motion to consolidate filed in James v. Alessi, 2:18-cv-01398-JAD-GWF (ECF

 9   No. 19).

10

11          IT IS SO ORDERED.

12          DATED this 9th day of September, 2019.

13

14                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      4
